Citation Nr: 0532248	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension with 
hypertensive heart disease, to include as secondary to 
service connected diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of a herniated disc of the lumbar 
spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision, which, 
inter alia, denied the benefits sought.  Although that rating 
action also addressed other claims, the veteran's Notice of 
Disagreement and substantive appeal were limited to the 
issues listed on the title page of this decision, 

In July 2005, the veteran appeared at the No. Little Rock, 
Arkansas RO and testified before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  The record 
was left open for sixty days in order to provide the veteran 
an opportunity to supplement the record, and he timely 
submitted additional medical evidence accompanied by a waiver 
of initial RO review of such evidence.  Consequently, a 
decision by the Board is not precluded.  38 C.F.R. § 20.1304 
(2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Hypertension with hypertensive heart disease is not shown 
as related to diabetes mellitus or otherwise to military 
service. 

3.  In an unappealed and final rating decision dated in 
August 1970, the RO denied the veteran entitlement to service 
connection for back trouble, then recognized as post 
operative residuals of herniated nucleus pulposus (HNP).

4.  Evidence submitted since the August 1970 rating does not 
tend to show that a chronic back condition occurred in 
service or that a nexus exists between the claimed back 
disorder and service, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hypertension with hypertensive heart disease disorder is 
not related to service connected diabetes mellitus and was 
not incurred or aggravated by active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).  

2.  The August 1970 rating decision, which denied entitlement 
to service connection for back trouble, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005). 

3.  Evidence received since the August 1970 decision is not 
new and material, and the claim of service connection for 
residuals of a herniated disc of the lumbar spine may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
instant case on appeal, the veteran filed his claim in April 
2002, to which the RO issued a notice to the veteran of VA's 
duty to assist and other VCAA responsibilities in a 
responsive letter dated in June 2002 along with additional 
related correspondence in October 2002, which preceded the 
initial adverse rating of August 2003.  As such, the timing 
of the VCAA notice comports with the holding in Pelegrini, 
supra. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims.

Service Connection: Hypertension with Hypertensive Heart 
Disease

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when manifested to a compensable degree within the initial 
post service year.  38 C.F.R. §§ 3.307, 3.309(b).  
Alternatively, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The nexus between 
service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability 
and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by his service records, his medical records, and 
pertinent medical and lay evidence.  In a claim for service 
connection, the ultimate credibility or weight to be accorded 
evidence must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

The veteran contends that he was treated in service for high 
blood pressure.  The veteran saw service in Vietnam, and 
service connection has recently been established for diabetes 
mellitus.  He alternatively contends that his hypertension is 
secondary to his service connected diabetes mellitus.  At his 
hearing before the undersigned, he testified that private and 
VA medical examiners have told him that his hypertension is 
related to diabetes.  The veteran was afforded the 
opportunity to supplement the record with additional 
evidence, which evidence was recently submitted and 
associated with the claims file. 

The Board has carefully examined the evidence of record.  In 
this case, service medical records are entirely silent as to 
complaints, treatment or diagnoses relating to hypertension 
and/or any heart condition.  In fact, the veteran's 
separation examination afforded in September 1965 reported a 
normal cardiovascular system as well as a blood pressure 
reading of 128/86.  It is also noted that the veteran's 
weight was then recorded as 153 pounds.  

The veteran was also afforded a VA heart examination in 
August 2003.  The examiner reviewed the claims file and 
reported the veteran as diabetic for some seven years prior 
to the examination; whereas, he had been hypertensive for 
about 30 years.  He was taking medication for both 
conditions.  The veteran reported exertional dyspnea, which 
symptom had led to additional private medical testing.  The 
examiner noted the veteran as 5 foot 8 inches tall and that 
he weighed 350 pounds.  Cardiomegaly was revealed on earlier 
X-ray.  Blood pressure readings were reported as 180/94, 
176/90 and 170/90.  Heart tones were reported as distant; 
rhythm was regular, without murmur, thrill or friction rub.  
There were no wheezes or rales.  Type II diabetes was noted.  
Diagnosis was Type II diabetes previously documented, 
hypertension unrelated to diabetes previously documented and 
hypertensive cardiovascular disease with cardiomegaly.  The 
examiner offered the opinion that the veteran's hypertensive 
cardiovascular disease with cardiomegaly were secondary to 
his long-standing hypertension but that his diabetes was not 
in any way related to his heart disease.  

The Board has also carefully examined the other medical 
evidence of record.  For example, an April 2000 private 
medical report documents then recent diagnosis of diabetes 
but onset of hypertension between 15 to 20 years prior to 
that examination.  Other medical records relate to treatment; 
however, they are silent as to etiology or any association 
between the veteran's claimed heart disorders and diabetes 
or, for that matter, with respect to his military service.   

The opinions offered in the August 2003 VA examination weigh 
heavily against the claim.  The only evidence supporting the 
association between the claimed disorder and military service 
is essentially the veteran's testimony.  The Board notes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Under the circumstances, the preponderance of the 
evidence is against any association between the claimed 
disorders and service connected diabetes.  

The Board also finds that review of the entirety of the 
evidence in this case indicates no support for service 
connection for the claimed disabilities on a direct basis.  
The service medical records are negative for any complaint, 
diagnosis or treatment of heart disorder or hypertension, and 
the competent medical evidence in the claims file indicates 
the development of such diseases occurred only many years 
after active service, certainly outside the one year 
presumptive period after service for heart disease and/or 
hypertension.  Moreover, there is no competent medical 
evidence that directly attributes the appellant's claimed 
disabilities to military service.  Thus, the Board concludes 
that service connection for hypertension with hypertensive 
heart disease is not warranted on either a direct and 
secondary basis.  


New and Material: Residuals of HNP

In an unappealed rating decision in August 1970, service 
connection was denied for "back trouble," then formally 
diagnosed as post operative residuals of a HNP.  The basis of 
that determination was that the evidence demonstrated that 
the back complaints which the appellant suffered during 
service were nothing more than acute and transitory in nature 
and without showing of residual pathology.  It was noted that 
he sustained a back injury at work in 1969, several years 
after service, and underwent a hemilaminectomy for HNP at 
that time.  Inasmuch as the veteran did not perfect a timely 
appeal, the RO's decision is final.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran's request to reopen his claim 
of service connection for his claimed back disability was 
filed in April 2002, the amended regulation applies to this 
claim.  

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence previously of record when the August 1970 rating was 
issued included the veteran's service medical records to 
include his separation examination as well as the hospital 
summary associated with the veteran's hemilaminectomy 
performed in September 1969.  Service medical records 
reflected treatment for low back pain without history of 
injury in February 1963.  He received massage and heat 
treatment and a hard bedboard.  Records were otherwise silent 
as to complaints, treatment or pertinent diagnosis.  
Separation examination reported a normal musculoskeletal 
system.  The post-service hospital records reflect sudden 
onset of severe back pain associated with lifting concrete 
blocks; past history and review of systems were expressly 
recorded as non-contributory.   

Considerable additional evidence has been associated with the 
claims file, but such records reflect treatment for back 
complaints and are silent as to etiology or any association 
between the veteran's claimed back disorder and his military 
service.  Also, the record contains the veteran's testimony, 
in essence reasserting the association between his claimed 
back disorder and service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, supra, nor do they 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

When the case was previously decided in 1970, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability and military 
service.  The evidence recently submitted still fails to 
competently demonstrate an association between the veteran's 
back disorder and military service. In this case, although 
much of the evidence is new, it is not material.  It does not 
tend to show that a chronic back condition occurred in 
service or that a nexus exists between the claimed disorder 
and service, and does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the appeal to reopen 
the claim must be denied. 

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Service connection for hypertension with hypertensive heart 
disease is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a herniated disc of the lumbar spine, the appeal 
is denied. 


  
	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


